Citation Nr: 1524262	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a videoconference hearing from the RO in March 2015.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran raised the issue of entitlement to a TDIU.  See Board Hr'g Tr. 3.  As the issue was raised as a component of the increased rating claim on appeal, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for (1) a low back condition, and (2) a right shoulder condition, in addition to (3) a petition to reopen a prior claim of service connection for tinnitus, were raised by the Veteran in April 2015.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

Mechanical application of the Veteran's audiologic test results to the rating schedule shows that a compensable rating for the bilateral hearing loss disability cannot be assigned, and the subjective complaints involving difficulty hearing people talk and hearing the television are reasonably described by the rating schedule.


CONCLUSION OF LAW

The criteria for assignment of a compensable disability rating for the Veteran's bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.15, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in September 2010, which addressed the requirements for granting service connection.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.



B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to a claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's VA medical records prior to and during the appeal period through June 2014 were obtained.  His subsequent recent VA treatment records, if any, were not obtained.  On this point, the Board takes notice that it was explained to the Veteran at his Board hearing that his VA treatment records were in the claims file through June 2014.  See Board Hr'g Tr. 6.  He indicated that he had a hearing test done at some point after that date at Biloxi.  See id.  The Board now notes that after completely reviewing the file, the Veteran was referring to the November 2014 VA examination administered at Biloxi, which is already of record.  In fact, the Veteran's representative specifically indicated that the November 2014 VA examination was in the Veteran's virtual file.  See Board Hr'g Tr. 8.  As there is no indication that further relevant VA treatment records exist, a remand is not necessary.  

His private treatment records were also obtained, including from Premiere Medical Center through March 2009.  The Veteran submitted a private audiology report dated in April 2015.  The Board explains in greater detail herein below that this latter evaluation is not adequate for rating purposes because the test did not utilize the Maryland CNC test to conduct the controlled speech discrimination test, as required by 38 C.F.R. § 4.85.  Remand for clarification from this private examiner is not warranted, however, for two reasons.  First, the private examiner affirmatively documented that a different test was used.  Therefore, this is not "missing information" which could be obtained.  Second, a VA examination was conducted several months earlier, in November 2014, and these examination results are nearly contemporaneous.  Therefore, there appears to be no prejudice to the Veteran in relying on the November 2014 VA examinations results in determining the disability rating to be assigned.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

Again, in addition to obtaining his medical records, the Veteran was also provided VA audiologic examinations in November 2014 and earlier in April 2011.  Those examinations comprehensively described the severity of his bilateral hearing loss disability in accordance with § 4.85, and they otherwise describe the functional effects caused by the Veteran's hearing disability in his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, these examinations are adequate to resolve the appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Massey v. Brown, 7 Vet. App. 204 (1994); see also 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not indicate that his disability picture has materially worsened since the last examination in November 2014.  In this regard, the Board takes notice of his hearing testimony indicating that his hearing loss is "progressing and getting worse," especially since the April 2011 VA examination.  Board Hr'g Tr. 4.  He did not indicate that such a worsening had occurred since the November 2014 VA examination.  Moreover, in looking to the actual audiometry results of the April 2015 private evaluation, there is no indication of a material worsening when compared with those from the November 2014 VA examination.  Without an indication of a material worsening, the Board accordingly finds no reason to remand for further examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the Veteran testified before the Board in March 2015.  The hearing focused on the issues involved, including how the Veteran's hearing loss disability affects him in his daily life.  See Board Hr'g Tr. 5-6.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 6.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a compensable disability rating for his hearing loss disability.  He has been assigned a noncompensable disability rating since August 26, 2010, which represents the original effective date for the award of service connection.  As the instant appeal arises from his disagreement with the initial rating assigned, the current period of appellate review begins from that date.    

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

C. Application of the Rating Schedule

In this case, the appeal must be denied because all probative VA and private examinations show that his hearing impairment has not risen to a compensable level as defined in the rating schedule.  

First, on private evaluation in October 2010, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
20
70
80
50
LEFT
25
15
75
85
50

Speech recognition scores were given as 84 percent right ear and 88 percent left ear.  

The Board notes that the test used to arrive at the speech recognition score is not identified.  Therefore, it is not clear that the Maryland CNC test was used.  Even if the Board resolves reasonable doubt in the Veteran's favor and assumes that the Maryland CNC test was used, a compensable rating cannot be assigned on the basis of these results.  

Specifically, upon charting the October 2010 examination results against Table VI, a Level II hearing is derived for each ear.  Upon charting these results in Table VII, a noncompensable rating is derived.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this October 2010 test.  

On VA examination in April 2011, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
25
75
80
54
LEFT
35
25
70
85
54

Speech recognition scores were given as 84 percent right ear and 84 percent left ear, which were noted to be in the "Good" range.  

Charting the April 2011 examination results against Table VI shows a Level II in each ear.  Charting a Level II hearing loss and a Level II hearing loss against Table VII results in a noncompensable rating.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this April 2011 VA.

On VA examination in November 2014, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
30
70
90
56
LEFT
40
20
75
80
54
Speech recognition scores were given as 96 percent right ear and 92 percent left ear.

Charting the November 2014 examination results against Table VI shows a Level I hearing acuity in each ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this November 2014 VA examination.

Finally, on private evaluation in April 2015, audiometry testing showed pure tone thresholds as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
30
75
90
59
LEFT
40
30
80
90
60

Word recognition scores were given as 72 percent right ear and 92 percent left ear.  The speech recognition test used was identified as the CID-W22 test.  

The Board notes that this April 2015 hearing test cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85(a).  Nor can the Board resolve reasonable doubt in the Veteran's favor to assume that the Maryland CNC test was used because the examination report affirmatively identified the test used, which was not the Maryland CNC test.  Moreover, there is no basis to chart these results against Table VIa because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85(c).  Because this test does not conform to the requirements for how an audiological examination must be conducted for VA purposes, the April 2015 hearing test does not provide an evidentiary basis for assigning a compensable disability rating.  

In conclusion, the Veteran has undergone several hearing tests throughout the appeal period.  All of the tests, where adequate for rating purposes, show that his hearing impairment has not risen to a compensable level as set forth in the rating schedule.  38 C.F.R. §§ 4.7, 4.85, 4.86.  Thus, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss disability.  Staged ratings are not for assignment in this case for this reason.

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


(2) Discussion

The Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

On VA examination in April 2011, he reported significant difficulty hearing and understanding conversation particularly in noisy settings.  He denied such symptoms as history of ear infection, ear surgery, and vertigo.  The effect of his hearing impairment on daily activities was noted as involving "[d]ifficulty hearing/understanding conversational speech the television and over the telephone."  Similarly, on VA examination in November 2014, the Veteran complained that his hearing loss interfered with his communication abilities.  

Most recently, at his March 2015 Board hearing, he testified that his hearing impairment affects him in his daily life "just about every day[.]"  Board Hr'g Tr. 6.  He has hearing aids, but he "sweat[s] profusely" and the hearing aids cannot get wet, which meant that he could not always wear them.  Id.  This situation made it "very difficult," especially if someone asked him something.  Id.  He either had to ask the person to repeat what had been said or make sure he is facing the person.  Id.  Otherwise, he would not even know that the person was talking to him.  Id.  

In addition to his own statements, the Veteran's wife wrote a supporting letter in October 2010.  She explained that her husband:

[H]as had difficulty hearing the television which has caused the volume to need to be raised.  He doesn't know when I walk up behind him thus causing him to stumble over me.  Also we live in a rural area and I have concerns that he may not hear a rattlesnake if one is there.  He also has a difficult time when the phone rings determining where the sound is coming from.  If I am not facing him he usually doesn't even know that I am speaking to him.  Conversations have to be repeated much of the time."  

The Board recognizes that these functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing, including difficulty hearing other people talk, difficulty hearing a television, and, even, difficulty hearing rattlesnakes.  See 38 C.F.R. § 4.86.

The Veteran also wears hearing aids.  Again here, extraschedular cannot be made on this basis because the rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids"  See 64 Fed. Reg. at 25204; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made on the basis of the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.  Accordingly, there is no basis here for extraschedular referral. 

Furthermore, his hearing loss is the Veteran's only service-connected disability.  Therefore, there is also no basis to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is need.  See Johnson, 762 F.3d 1362.

Finally, it is important to acknowledge that the Board is remanding a claim for entitlement to a TDIU.  Although both the extraschedular and TDIU aspects of the appeal may concern a Veteran's employability, the TDIU issue is not being remanded in this case due to an incomplete record regarding the effect on employability of the service-connected disabilities claims decided.  See Johnson, 26 Vet. App. at 247-48 (2013).  Rather, it is being remanded to afford the Veteran his right to one-review on appeal for that issue.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the extraschedular consideration can be resolved at this time.  

In summary, the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

At his March 2015 Board hearing, the Veteran expressly raised the issue of entitlement to a TDIU.  See Board Hr'g Tr. 3.  However, this issue has not been adjudicated by the AOJ, and the Board finds that it must be remanded for RO consideration in the first instance.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following actions:

1. After undertaking any preliminary action needed to resolve the issue, adjudicate the issue of entitlement to a TDIU with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


